DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 4-28-2020. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-7-2022.
Applicant's election with traverse of claims 1-8 in the reply filed on 9-7-2022 is acknowledged.  Examiner notes a section specifically detailing the reasons for traversal has not be provided in the response.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 recites “the intake passage”. There is a lack of antecedent basis for “the intake passage” in previous claim limitations.  Claims 2-8 depend on claim 1 and hence are also rejected.
Claim 1 lines 1-2 recites “the carburetor body”.  There is a lack of antecedent basis for “the carburetor body” in previous claim limitations.  
Claim 1 lines 3-4 , line 5, line 7 recites “the throttle valve”.  There is a lack of antecedent basis for “the throttle valve” in previous claim limitations.    Examiner notes claim 1 line 1 recites “ a columnar throttle valve”, therefore examiner requests amending “the throttle valve” to be consistent throughout the claim set.  
Claim 2 line 4 recites “the outer peripheral side edge of the throttle valve”.  There is a lack of antecedent basis for “the outer peripheral side edge of the throttle valve ” in previous claim limitations.
Claim 2 line 6 recites “on a body of vaporizer”.  There is a lack of antecedent basis for “of vaporizer” in previous claim limitations. Examiner notes figure 5 defines vaporizer body radially exterior to the claimed “throttle valve”, therefore the claim should be amended to read “on a vaporizer body”.
Claim 2 line 8 recites “the cam surface”.  There is a lack of antecedent basis for “the cam surface” in previous claim limitations.  
Claim 3 line 1 recites “the cam groove”.  There is a lack of antecedent basis for “the cam groove” in previous claim limitations. Examiner notes claim 2 recites “ a cam groove”, therefore examiner believes claim 3 is better as dependant on claim 2.  
Claim 3 lines 2-3 recites “the outer peripheral direction. There is a lack of antecedent basis for “the outer peripheral direction” in previous claim limitations.
Claim 3 line 3 recites “the support pin”.    There is a lack of antecedent basis for “the support pin” in previous claim limitations.
Claim 3 line 4 recites “the predetermined angle of the cam surface”.  There is a lack of antecedent basis for “the predetermined angle of the cam surface” in previous claim limitations.
Claim 5 line 2 recites “the shaft side”.  There is a lack of antecedent basis for “the shaft side” in previous claim limitations.
Claim 6 line 2 recites “the uppermost position”. There is a lack of antecedent basis for “the uppermost position” in previous claim limitations.
Claim 6 line 2 recites “the lowest position”.  There is a lack of antecedent basis for “the lowest position” in previous claim limitations.
Claim 7 line “the deepest part”. There is a lack of antecedent basis for “the deepest part” in previous claim limitations.
Claim 7 line 3-4 recites “the lowest position”.  There is a lack of antecedent basis for “the lowest position” in previous claim limitations.
Claim 8 line 2 recites “can be substantially brought into close contact”.  Examiner respectfully submits the limitations “can be substantially brought into close contact” has not be defined in the specification with regards to “substantially” and “close contact”. 
Claim 8 line 2 recites “the bottom surface”.  There is a lack of antecedent basis for “the bottom surface” in previous claim limitations.
Claim 8 lines 2-3 recites “the throttle valve chamber”. There is a lack of antecedent basis for “the throttle valve chamber” in previous claim limitations. Examiner notes claim 4 recites “ a throttle valve chamber”, however claim 8 is currently dependant on claims 3 and 7.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Suzuki(8608137).
	Suzuki teaches a columnar throttle valve(7) arranged orthogonal to the intake passage of the carburetor body, comprising a throttle bore, a measuring needle(4), and a fuel nozzle(8) arranged on a central axis of the throttle valve and into which the measuring needle is inserted, a valve shaft (11) extending from a center of an upper surface of the throttle valve, the valve shaft is configured to rotate in response to a throttle operation, and a cam mechanism(cam groove 71 and cam surface 71a) for moving the throttle valve in an axial direction of the throttle valve, wherein the cam mechanism is configured to adjust the air flow rate and fuel flow rate by moving in the valve shaft and rotating the throttle valve.
	Suzuki further teaches a cam groove(71) formed in a bottom surface of the throttle valve(figure 3) such that the cam mechanism gradually becomes deeper along the rotation direction, wherein the cam groove comprises a predetermined width in the central axial direction from the outer peripheral side edge of the throttle valve, wherein the cam mechanism comprises a support pin(9) disposed on a body of a vaporizer in a direction orthogonal to the central axis, wherein the support pin is inserted into the cam groove to abut the cam surface to support the throttle valve(column 4 lines 57-65).  Suzuki further teaches wherein the cam groove comprises a cam surface(71a) formed at an inclined surface(figure 3) that descends at a predetermined angle toward the outer peripheral direction, and wherein the support pin(9) comprises an angled surface(figures 2 and 4) at a same angle as the predetermined angle of the cam surface, wherein the throttle valve is configured to move toward the center of a circle when the valve is rotated.  Suzuki further teaches wherein the cam surface is formed on the bottom surface of the throttle valve(figure 3), and the support pin is between the bottom surface of a throttle valve chamber and the cam surface. Suzuki further teaches wherein the cam mechanism is formed on a surface of a flange body provided at the shaft side end portion of the throttle valve facing an intake passage.  Suzuki further teaches wherein the cam mechanism is configured such that the throttle valve is in the uppermost position when the throttle is fully opened and the throttle valve is in the lowest position when the throttle is fully closed.  Suzuki further teaches wherein the cam mechanism is supported with the support pin(9) in contact with a cam surface portion that is the deepest part of the cam groove formed on a bottom surface of the throttle valve when the throttle valve is in the lowest position when the throttle is fully closed.  Suzuki further teaches wherein the bottom surface of the throttle valve can be substantially bought into close contact with the bottom surface of the throttle valve chamber.  
Claims 1,6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by European Patent Application(EP1050679A2).
	European Patent Application teaches a columnar throttle valve(21 in figures 1 and 3) arranged orthogonal to the intake passage of the carburetor body, comprising a throttle bore(19), a measuring needle(20), and a fuel nozzle(15) arranged on a central axis of the throttle valve and into which the measuring needle is inserted, a valve shaft (25) extending from a center of an upper surface of the throttle valve, the valve shaft is configured to rotate in response to a throttle operation, and a cam mechanism(A in figure 1; cam surface 43 in figure 3) for moving the throttle valve in an axial direction of the throttle valve, wherein the cam mechanism(A) is configured to adjust the air flow rate and fuel flow rate by moving in the valve shaft and rotating the throttle valve.
	European Patent Application further teaches wherein the cam mechanism is configured such that the throttle valve is in the uppermost position when the throttle valve is fully opened and the throttle valve is in the lowest position when the throttle is fully closed.  
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
September 13, 2022